 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     CITY OF ISSAQUAH, a municipal
                                                        Case No.: C18-0910 RSM
10   corporation,
                                                        STIPULATED PROTECTIVE ORDER
11                            Plaintiff,
12        v.
13
     ORA TALUS 90, LLC, a Delaware limited
14   liability company; and RESMARK EQUITY
     PARTNERS, LLC, a Delaware limited liability
15   company,
16                            Defendants.
17
     AND RELATED COUNTERCLAIMS,
18   CROSSCLAIMS, AND THIRD-PARTY
     CLAIMS
19

20
               The Parties, through their respective counsel, submit the following Stipulated Protective
21
     Order:
22
     1.        PURPOSES AND LIMITATIONS
23
               Discovery in this action is likely to involve production of confidential, proprietary, or
24
     private information for which special protection may be warranted. Accordingly, the parties
25
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 12
 1   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

 2   protection on all disclosures or responses to discovery, the protection it affords from public

 3   disclosure and use extends only to the limited information or items that are entitled to confidential

 4   treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 5   confidential information under seal.

 6   2.     “CONFIDENTIAL” MATERIAL

 7          “Confidential” materials may include documents and tangible things that contain (1) non-

 8   public business information that is treated confidentially by the producing party in the ordinary

 9   course of business and whose disclosure may cause the producing party to be commercially

10   disadvantaged or prejudiced or (2) private/personally identifiable information protected by federal,

11   state, or local law, including a person’s date of birth, Social Security Number, home address, home

12   phone number, medical information, or other sensitive personal data.             Some examples of

13   documents and things that contain such information are: financial plans, financial statements and

14   related documents (including but not limited to balance sheets, cash receipts and disbursements,

15   budgets and budget reconciliations, and income statements), pricing information, sales

16   information, documentation used to create bids, profit and loss information, costs information, tax

17   information, bank records, investor information and communications with investors, member

18   information and communications with members, technical practices, technical methods, technical

19   plans and designs, trade secrets and other sensitive trade and pricing information, minutes of

20   confidential meetings, communications with insurers, employment reviews, personnel records,

21   and medical records.

22   3.     SCOPE

23          The protections conferred by this agreement cover not only confidential material (as

24   specified above), but also (1) any information copied or extracted from confidential material; (2)

25   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

26   conversations, or presentations by parties or their counsel that might reveal confidential material.




      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 2
 1          However, the protections conferred by this agreement do not cover information that is in

 2   the public domain or becomes part of the public domain through trial or otherwise.

 3   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 4          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 5   or produced by another party or by a non-party in connection with this case only for prosecuting,

 6   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 7   the categories of persons and under the conditions described in this agreement. Confidential

 8   material must be stored and maintained by a receiving party at a location and in a secure manner

 9   that ensures that access is limited to the persons authorized under this agreement.

10          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11   by the Court or permitted in writing by the designating party, a receiving party may disclose any

12   confidential material only to:

13                  (a)     the receiving party’s counsel of record in this action, as well as employees

14   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

15                  (b)     the officers, directors, and employees (including in house counsel) of the

16   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

17   agree that a particular document or material produced is for Attorney’s Eyes Only and is so

18   designated;

19                  (c)     experts and consultants to whom disclosure is reasonably necessary for this

20   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                  (d)     the court, court personnel, and court reporters and their staff;

22                  (e)     copy or imaging services retained by counsel to assist in the duplication of

23   confidential material, provided that counsel for the party retaining the copy or imaging service

24   instructs the service not to disclose any confidential material to third parties and to immediately

25   return all originals and copies of any confidential material;

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 3
 1                   (f)     during their depositions, witnesses in the action to whom disclosure is

 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3   (Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 5   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6   under this agreement;

 7                   (g)     the author or recipient of a document containing the information or a

 8   custodian or other person who otherwise possessed or knew the information.

 9           4.3     Filing Confidential Material. Before filing confidential material or discussing or

10   referencing such material in court filings, the filing party shall confer with the designating party,

11   in accordance with LCR 5(g)(3)(A), to determine whether the designating party will remove the

12   confidential designation, whether the document can be redacted, or whether a motion to seal or

13   stipulation and proposed order is warranted. During the meet and confer process, the designating

14   party must identify the basis for sealing the specific confidential information at issue, and the filing

15   party shall include this basis in its motion to seal, along with any objection to sealing the

16   information at issue. LCR 5(g) sets forth the procedures that must be followed and the standards

17   that will be applied when a party seeks permission from the Court to file material under seal. A

18   party who seeks to maintain the confidentiality of its information must satisfy the requirements of

19   LCR 5(g)(3)(B), even if it is not the party filing the motion to seal. Failure to satisfy this

20   requirement will result in the motion to seal being denied, in accordance with the strong

21   presumption of public access to the Court’s files.

22   5.     DESIGNATING PROTECTED MATERIAL

23           5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

24   or non-party that designates information or items for protection under this agreement must take

25   care to limit any such designation to specific material that qualifies under the appropriate

26   standards. The designating party must designate for protection only those parts of material,




      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 4
 1   documents, items, or oral or written communications that qualify, so that other portions of the

 2   material, documents, items, or communications for which protection is not warranted are not swept

 3   unjustifiably within the ambit of this agreement.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 5   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 6   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 7   and burdens on other parties) expose the designating party to sanctions.

 8          If it comes to a designating party’s attention that information or items that it designated for

 9   protection do not qualify for protection, the designating party must promptly notify all other parties

10   that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations.            Except as otherwise provided in this

12   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

13   ordered, disclosure or discovery material that qualifies for protection under this agreement must

14   be clearly so designated before or when the material is disclosed or produced.

15                  (a)     Information in documentary form: (e.g., paper or electronic documents and

16   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

17   the designating party must affix the word “CONFIDENTIAL” to each page that contains

18   confidential material. If only a portion or portions of the material on a page qualifies for protection,

19   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

20   markings in the margins).

21                  (b)      Testimony given in deposition or in other pretrial proceedings: the parties

22   and any participating non-parties must identify on the record, during the deposition or other pretrial

23   proceeding, all protected testimony, without prejudice to their right to so designate other testimony

24   after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

25   transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 5
 1   exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

 2   at trial, the issue should be addressed during the pre-trial conference.

 3                  (c)     Other tangible items: the producing party must affix in a prominent place

 4   on the exterior of the container or containers in which the information or item is stored the word

 5   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 6   the producing party, to the extent practicable, shall identify the protected portion(s).

 7          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 8   designate qualified information or items does not, standing alone, waive the designating party’s

 9   right to secure protection under this agreement for such material. Upon timely correction of a

10   designation, the receiving party must make reasonable efforts to ensure that the material is treated

11   in accordance with the provisions of this agreement.

12   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

14   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

15   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

16   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

17   challenge a confidentiality designation by electing not to mount a challenge promptly after the

18   original designation is disclosed.

19          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

20   regarding confidential designations without the Court’s involvement. Any motion regarding

21   confidential designations or for a protective order must include a certification, in the motion or in

22   a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference

23   with other affected parties in an effort to resolve the dispute without court action. The certification

24   must list the date, manner, and participants to the conference. A good faith effort to confer requires

25   a face-to-face meeting or a telephone conference.

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 6
 1           6.3    Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality under LCR

 3   7 (and in compliance with LCR 5(g), if applicable). The burden of persuasion in any such motion

 4   shall be on the designating party. Frivolous challenges, and those made for an improper purpose

 5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose the

 6   challenging party to sanctions. All parties shall continue to maintain the material in question as

 7   confidential until the court rules on the challenge.

 8   7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 9        LITIGATION

10           If a party is served with a subpoena or a court order issued in other litigation that compels

11   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

12   must:

13                  (a)     promptly notify the designating party in writing and include a copy of the

14   subpoena or court order;

15                  (b)     promptly notify in writing the party who caused the subpoena or order to

16   issue in the other litigation that some or all of the material covered by the subpoena or order is

17   subject to this agreement. Such notification shall include a copy of this agreement; and

18                  (c)     cooperate with respect to all reasonable procedures sought to be pursued by

19   the designating party whose confidential material may be affected.

20   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

21           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

22   material to any person or in any circumstance not authorized under this agreement, the receiving

23   party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

24   (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

25   person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 7
 1   and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

 2   Bound” that is attached hereto as Exhibit A.

 3   9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4         MATERIAL

 5           When a producing party gives notice to receiving parties that certain inadvertently

 6   produced material is subject to a claim of privilege or other protection, the obligations of the

 7   receiving parties are those set forth in Fed. R. Civ. P. 26(b)(5)(B). This provision is not intended

 8   to modify whatever procedure may be established in an e-discovery order or agreement that

 9   provides for production without prior privilege review. The parties agree to the entry of a non-

10   waiver order under Fed. R. Evid. 502(d) as set forth herein.

11   10.     NON-TERMINATION AND RETURN OF DOCUMENTS

12           Within 60 days after the termination of this action, including all appeals, each receiving

13   party must return all confidential material to the producing party, including all copies, extracts and

14   summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

15           Notwithstanding this provision, counsel are entitled to retain one archival copy of all

16   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

17   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

18   product, even if such materials contain confidential material.

19           The confidentiality obligations imposed by this agreement shall remain in effect until a

20   designating party agrees otherwise in writing or a Court orders otherwise.

21           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22           Dated this 25th day of September 2019.

23    CAIRNCROSS & HEMPELMANN, P.S.                    KEATING, BUCKLIN & MCCORMACH,
                                                       INC., P.S.
24    By: s/Terence J. Scanlan
25    By: s/Patricia A. Laughman                       By: s/Michael C. Walter
         Terence J. Scanlan, WSBA #19498                  Michael C. Walter, WSBA #15044
26       Patricia A. Laughman, WSBA # 46716               801 Second Avenue, Suite 1210




      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 8
 1      524 Second Avenue, Suite 500                  Seattle, WA 98104
        Seattle, WA 98104-2323                        Telephone: 206-623-8861
 2      Telephone: 206-623-6501                       Email: mwalter@kbmlawyers.com
        Facsimile: 206-447-1973
 3
        Email: tscanlan@cairncross.com             Attorneys for the City of Issaquah
 4      Email: plaughman@cairncross.com
     Attorneys for the City of Issaquah
 5

 6   SAMINI COHEN SPANOS LLP                       HARRIGAN LEYH FARMER & THOMSEN
                                                   LLP
 7   By: s/Cynthia M. Cohen
         Cynthia M. Cohen, Admitted Pro Hac  By: s/Arthur W. Harrigan, Jr.
 8       Vice                                By: s/ Tyler L. Farmer
         333 S. Hope Street, 35th Floor      By: s/ Kristin E. Ballinger
 9
         Los Angeles, CA 90071                   Arthur W. Harrigan, Jr. WSBA #1751
10       Telephone: (213) 863-0080               Tyler L. Farmer, WSBA #39912
         Fax: (213) 863-0751                     Kristin E. Ballinger, WSBA #28253
11       Email: cynthiacohen@saminicohen.com     999 Third Avenue, Suite 4400
                                                 Seattle, WA 98104
12   Attorneys for ORA Talus 90, LLC and         Telephone: (206) 623-1700
     Resmark Equity Partners, LLC                Fax: (206) 623-8717
13
                                                 Email: arthurh@harriganleyh.com
14                                               Email: tylerf@harriganleyh.com
                                                 Email: kristinb@harriganleyh.com
15
                                                   Attorneys for ORA Talus 90, LLC and Resmark
16                                                 Equity Partners, LLC
17
     FOSTER PEPPER PLLC                            STOEL RIVES LLP
18
     By: s/Jack P. Zahner                          By: s/Patrick Mullaney
19   By: s/Tacy K. Hass                                Patrick Mullaney, WSBA #21982
         Jack P. Zahner, WSBA #24505                   600 University Street, Suite 3600
20       Tacy K. Hass, WSBA #49190                     Seattle, WA 98101
         1111 Third Avenue, Suite 3000                 Telephone: (206) 624.0900
21
         Seattle, WA 98101                             Fax: (206) 386.7500
22       Telephone: 206-689-8500                       Email: Patrick.mullaney@stoel.com
         Email: jack.zahner@foster.com
23       Email: tacy.hass@foster.com               Attorneys for J.R. Hayes & Sons, Inc, Talus 7 &
                                                   8, LLC, and Talus Management Services LLC
24   Attorneys for J.R. Hayes & Sons, Inc, Talus
     7 & 8, LLC, and Talus Management
25
     Services LLC
26



     STIPULATED PROTECTIVE ORDER
     NO. 18-CV-00910 RSM - 9
 1   PREG O’DONNELL & GILLETT PLLC

 2   By: s/John K. Butler
     By: s/Stephanie Ballard
 3
         John K. Butler, WSBA #28528
 4       Stephanie Ballard, WSBA #49268
         901 5th Avenue, Suite 3400
 5       Seattle WA 98164
         Telephone: 206-287-1775
 6       Email: jbutler@pregodonnell.com
         Email: sballard@pregodonnell.com
 7

 8   Attorneys for J.R. Hayes & Sons, Inc.

 9   WILLIAMS, KASTNER & GIBBS PLLC            CLEMENT & DROTZ, PLLC
10   By: s/Dean G. von Kallenbach              By: s/W. Scott Clement
11   By: s/Theresa Rava                        By: s/Brent Hardy
         Dean G. von Kallenbach, WSBA              W. Scott Clement, WSBA #16243
12       #12870                                    Brent Hardy, WSBA #45405
         Theresa Rava, WSBA #53159                 100 W. Harrison Street, Suite N350
13       601 Union Street, Suite 4100              Seattle, WA 98119
         Seattle, WA 98101-2380                    Telephone: 206-448-2565
14       Telephone: 206-628-6600                   Fax: 206-448-2235
15       Fax: 206-628-6611                         Email: sclement@clementdrotz.com
         Email:dvonkallenbach@williamskastne       Email: bhardy@clementdrotz.com
16       r.com
         Email: trava@williamskastner.com      Attorneys for Joshua Freed
17
     Attorneys for Element Residential Inc.,
18   Terra Talus, LLC and Joshua Freed
19
     FORSBERG & UMLAUF, P.S.                   WILSON SMITH COCHRAN DICKERSON
20
     By: s/A. Grant Lingg                      By: s/Whitney L.C. Smith
21   By: s/Vicky L. Strada                     By: s/Gabriella Wagner
        A. Grant Lingg, WSBA #24227            By: s/Brian Buron
22
        Vicky L. Strada, WSBA #34559               Whitney L.C. Smith, WSBA #21159
23      901 Fifth Avenue, Suite 1400               Gabriella Wagner, WSBA #42898
        Telephone: 206-689-8500                    Brian Buron, WSBA #27206
24      Email: glingg@foum.law                     901 5th Ave., Suite 1700
        Email: vstrada@foum.law                    Seattle, WA 98164-2050
25                                                 Telephone: 206-623-4100
     Attorneys for Terra Associates, Inc.          Fax: 206-623-9273
26
                                                   Email: smithw@wscd.com



     STIPULATED PROTECTIVE ORDER
     NO. 18-CV-00910 RSM - 10
 1                                                        Email: wagner@wscd.com
                                                          Email: buron@wscd.com
 2
                                                     Attorneys Terra Talus, LLC
 3

 4    OLES MORRISON RINKER & BAKER                   FLOYD PFLUEGER & RINGER, P.S.
      LLP
 5                                                   By: s/Douglas K. Weigel
      By: s/Bradley L. Powell                        By: s/Amanda D. Daylong
 6       Bradley L. Powell, WSBA #11158                 Douglas K. Weigel, WSBA #27192
         701 Pike Street, Suite 1700                    Amanda D. Daylong, WSBA #48013
 7
         Seattle, WA 98101                              200 W. Thomas Street, Suite 500
 8       Telephone: 206-623-3427                        Seattle, WA 98119
         Email: powell@oles.com                         Telephone: 206-441-4455
 9                                                      Email: dweigel@floyd-ringer.com
      Attorneys for Kulchin Foundation Drilling         Email: adaylong@floyd-ringer.com
10    Company
11                                                   Attorneys for Big Mountain Enterprises

12          PURSUANT TO STIPULATION, IT IS SO ORDERED;
13          IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
14
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
15
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
16
     documents, including the attorney-client privilege, attorney work-product protection, or any other
17
     privilege or protection recognized by law.
18
            DATED this 27th day of September 2019.
19

20                                                A
                                                  RICARDO S. MARTINEZ
21
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 11
 1                                              EXHIBIT A

 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,   ____________________________________            [print     or   type   full   name],   of

 4   ____________________________________ [print or type full address], declare under penalty of

 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on

 7   ______________, 2019 in the case of City of Issaquah v. ORA Talus 90, LLC, et al.; No. 18-cv-

 8   00910 RSM. I agree to comply with and to be bound by all the terms of this Stipulated Protective

 9   Order and I understand and acknowledge that failure to so comply could expose me to sanctions

10   and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

11   manner any information or item that is subject to this Stipulated Protective Order to any person or

12   entity except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16   Date:

17   City and State where sworn and signed:

18   Printed name:

19   Signature:

20

21

22

23

24

25

26



      STIPULATED PROTECTIVE ORDER
      NO. 18-CV-00910 RSM - 12
